UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October , 201 2 Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA, TBK (Translation of registrant’s name into English) Jalan Japati No. 1 Bandung-40133 INDONESIA (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.] Form 20-F þ Form 40-F o [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934] Yes o No þ [If “yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA,TBK (Registrant) Date October 23, 201 2 By /s/ Agus Murdiyatno (Signature) Agus Murdiyatno Vice President Investor Relation PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 (AUDITED) AND NINE MONTHS PERIOD ENDED SEPTEMBER 30, 2(UNAUDITED) PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES SEPTEMBER 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 (AUDITED) AND NINE MONTHS PERIOD ENDED SEPTEMBER 30, 2(UNAUDITED) TABLE OF CONTENTS Page Consolidated Financial Statements Consolidated Statements of Financial Position 1-2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Changes in Equity 4-5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-114 Table o f Contents PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL POSITION SEPTEMBER 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 (AUDITED) (Figures in tables are presented in billions of Rupiah) Notes September 30,2012 December 31,2011 ASSETS CURRENT ASSETS Cash and cash equivalents 2c,2e,3,36 11,925 9,634 Available-for-sale financial assets 2c,2u,36 333 361 Trade receivables - net of provision for impairment of receivable 2c,2g,2u,4,28,36 Related parties 2,164 932 Third parties 3,995 3,983 Other receivables - net of provision for impairment of receivable 2c,2g,36 2,288 335 Inventories - net of provision for obsolence 2h,5,28 664 758 Advances and prepaid expenses 2c,2i,6,36 2,532 3,294 Claims for tax refund 2t,30 423 371 Prepaid taxes 2t,30 244 787 Assets held for sale 2j,7 453 791 Other current assets 2c 4 12 Total Current Assets 25,025 21,258 NON-CURRENT ASSETS Long-term investments - net 2f,8 266 235 Property, plant and equipment - net ofaccumulated depreciation 2l,2m,9,15,16,19,38 74,501 74,897 Prepaid pension benefit costs 2c,2s,33,36,46 1,023 991 Advances and other non-current assets 2c,2l,2n,10,36,40 2,854 3,817 Intangible assets - net of accumulated amortisation 2d,2k,11 1,661 1,789 Deferred tax assets - net 2t,30 72 67 Total Non-current Assets 80,377 81,796 TOTAL ASSETS See accompanying notes to consolidated financial statements, which form an integral part of the consolidated financial statements. F-1 Table o f Contents PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND
